NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LEANDRO LEONEL GONZALEZ,                        No. 19-56149

                Plaintiff-Appellant,            D.C. No. 3:17-cv-02104-CAB-
                                                WVG
 v.

A. RENTERIA, Correctional Officer; et al.,      MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Southern District of California
                 Cathy Ann Bencivengo, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      California state prisoner Leandro Leonel Gonzalez appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging various

constitutional claims. We review de novo. Toguchi v. Chung, 391 F.3d 1051,

1056 (9th Cir. 2004). We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment for defendant

Renteria because Gonzalez failed to raise a genuine dispute of material fact as to

whether Renteria’s conduct amounted to an unnecessary and wanton infliction of

pain. See Jordan v. Gardner, 986 F.2d 1521, 1525-26 (9th Cir. 1993) (en banc)

(the Eighth Amendment prohibits “only the unnecessary and wanton infliction of

pain”; evidence of no more than “momentary discomfort caused by the search

procedures” does not meet the “constitutional standard for a finding of pain”

(citation and internal quotation marks omitted)).

      The district court properly granted summary judgment for defendant Romero

because Gonzalez failed to raise a triable dispute as to whether Romero was

deliberately indifferent to a substantial risk of serious harm to Gonzalez when he

did not intervene during the searches performed by Renteria. See Farmer v.

Brennan, 511 U.S. 825, 834, 836 (1994) (for an Eighth Amendment failure-to-

protect claim, the plaintiff must show the deprivation alleged was “objectively,

sufficiently serious” and the defendant was deliberately indifferent to a “substantial

risk of serious harm” (citation and internal quotation marks omitted)); Cunningham

v. Gates, 229 F.3d 1271, 1289 (9th Cir. 2000) (officers “have a duty to intercede

when their fellow officers violate the constitutional rights of a suspect or other

citizen” (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment for defendant Segovia


                                           2                                    19-56149
because Gonzalez failed to raise a triable dispute as to whether Segovia’s alleged

actions would have chilled a person of ordinary firmness from exercising his or her

First Amendment rights. See Brodheim v. Cry, 584 F.3d 1262, 1269, 1271 (9th

Cir. 2009) (discussing elements of a retaliation claim in the prison context and

objective standard governing the chilling inquiry).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                   19-56149